--------------------------------------------------------------------------------

 

Exhibit 10.1
AMENDMENT NO. 1
TO
MASTER CREDIT AND SECURITY AGREEMENTS


THIS AMENDMENT NO. 1, dated as of December 1, 2006 (this “Amendment”), between
FRANKLIN CREDIT MANAGEMENT CORPORATION (“Franklin”) and TRIBECA LENDING
CORPORATION (“Tribeca”, and together with Franklin, the “Company”) and SKY BANK
(the “Bank”), to the Master Credit and Security Agreement, dated as of October
13, 2004, as amended by the Amendment to the Master Credit and Security
Agreement, dated as of October 5, 2006 (as so amended, the “Franklin Credit
Agreement”), among Franklin, certain of its Subsidiaries and the Bank and the
Master Credit and Security Agreement, February 28, 2006 (the “Tribeca Credit
Agreement”; together with the Franklin Credit Agreement, the “Credit
Agreements”, and each, a “Credit Agreement”), among Tribeca, certain of its
Subsidiaries and the Bank; all capitalized terms used but not defined herein
having the meaning ascribed to such terms in the applicable Credit Agreement.


WHEREAS, the Bank originally granted loan facilities to the Company and certain
Company Subsidiaries pursuant to the Credit Agreements to finance the
origination, funding or purchase of Mortgage Loans; and


WHEREAS, the Company has previously agreed to pay the Bank certain Success Fees
as defined in (i) Section 2.10 of the Franklin Credit Agreement, as modified by
that certain Agreement, dated as of December 30, 2004 (the “Success Fee
Agreement”), to the Franklin Credit Agreement, between the Bank and the Company,
(ii) in Section 2.10 of the Tribeca Lending Agreement, and (iii) in Section 2.10
of that certain Master Credit and Security Agreement, dated as of March 24, 2006
(the “BOS Credit Agreement”), among Tribeca, certain of its Subsidiaries and BOS
(USA) Inc.;


NOW THEREFORE, in consideration of the agreements contained herein, the receipt
and sufficiency of which is hereby acknowledged as of the date hereof, the
Company and the Bank agree as follows:


1. Elimination of Success Fees. In order to terminate the obligation of the
Company, its subsidiaries and affiliates to pay Success Fees to the Bank as of
and after the date hereof, including any and all Success Fee liability currently
existing and due to Bank and that would have subsequently become due after
December 1, 2006, under Section 2.10 of the Credit Agreements and the BOS Credit
Agreement and any and all other existing agreements between the Bank and the
Company and its subsidiaries or affiliates, including, but not limited to, the
Success Fee Agreement, the following amendments are hereby made to the Credit
Agreements, as provided below:


(a)   Section 2.10 of each of the Credit Agreements is hereby deleted in its
entirety.


(b)   Section 2.5(a)(First)(i)(B) and (C) of the Franklin Credit Agreement are
hereby deleted and replaced with the following:
 

 

--------------------------------------------------------------------------------





“(B) any accrued and unpaid interest due on all Company Subsidiary Loans related
to such Mortgage Pool;


“(C) as consideration for the termination of the obligation of the Company and
its affiliates to pay Success Fees to the Bank under all agreements between the
Company or its affiliates and the Bank in existence on the date hereof, an
amount which, when added to all other amounts paid to the Bank from time to time
under this Section 2.5(a)(i)(C) on or after December 1, 2006, shall equal
$4,500,000.00 in the aggregate; and


“(D) the required Principal Payment for such Mortgage Pool;”


(c)   In the introduction to Section 2.5(a)(First)(ii) of the Franklin Credit
Agreement, the words “through (C)” are hereby replaced with the words “through
(D)”.


(d)   In Section 2.5(a)(First)(ii)(B) of the Franklin Credit Agreement, the
words “and Success Fees” are hereby deleted.


(e)   In Section 2.5(a)(Second)(i) of the Franklin Credit Agreement, the words
“and Success Fees” are hereby deleted.


(f)   In Section 2.5(b) of the Franklin Credit Agreement, the words “(but
subject to the Success Fee)” are hereby deleted.


(g)   Section 2.5(a)(i)(B) and (C) of the Tribeca Credit Agreement are hereby
deleted and replaced with the following:


“(B) any accrued and unpaid interest due on the Related Loan for such Mortgage
Pool; and


“(C) any required Principal Payment due on the Related Loan for such Mortgage
Pool;”


(h)  In Section 2.5(a)(v) of the Tribeca Credit Agreement, the words “and
Success Fees” are hereby deleted.


(i)   In Section 2.5(c) of the Tribeca Credit Agreement, the words “(but subject
to the Success Fee)” are hereby deleted.


(j)   All other references to Success Fees in the Credit Agreements, if any,
shall be ignored.


2. Applicability. This Amendment shall apply to obligations of the Company and
the Company Subsidiaries arising as of and after the date hereof under all
Company Subsidiary Loans now existing or hereafter arising under the Credit
Agreements and any Success Fees otherwise due to the Bank or any successor
thereto by operation of the BOS Credit Agreement. The Bank agrees that after the
date hereof, all payments of Success Fees under the BOS Credit Agreement that
otherwise would be payable to the Bank shall instead be payable to Tribeca, and
shall take all actions necessary to cause such amounts to be paid over to
Tribeca.

 

--------------------------------------------------------------------------------





3. Supersession. This Amendment supersedes the Success Fee Agreement and all
other agreements or understandings, written or unwritten, relating to success
fees in connection with all financing arrangements between the Bank and the
Company and its subsidiaries and affiliates, which therefore shall be terminated
as of the date hereof and shall have no further force and effect.


4. Effectiveness. This Amendment shall be effective as of the date first set
forth above.


5. Miscellaneous. Other than as modified above, all of the terms, provisions and
covenants of the Credit Agreements remain in full force and effect and are
hereby ratified and affirmed.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.


SKY BANK




By: /s/ Jerry S. Sutherin                          
Name: Jerry S. Sutherin
Title: Senior Vice President, Specialty Lending Group




FRANKLIN CREDIT MANAGEMENT CORPORATION,

 
on behalf of itself and the Company Subsidiaries that have

 
become parties to the Franklin Credit Agreement



By: /s/ Paul D. Colasono         12/12/06           
Name: Paul D. Colasono
Title: CFO


TRIBECA LENDING CORPORATION,

 
on behalf of itself and the Company Subsidiaries that have

 
become parties to the Tribeca Credit Agreement



By: /s/ Paul D. Colasono       12/12/06           
Name: Paul D. Colasono
Title: CFO
 
 
 
 
 